Mr. Justice Scott delivered the opinion of the court: It is urged that the court erred in denying the motion made at the close of all the evidence for a peremptory instruction in favor of the defendant; first, because the master was only charged with the duty of warning the servant of the hidden dangers incident to his employment, and because the danger from which the injury resulted in this instance was a plain, visible and obvious one; second, because the plaintiff was guilty of contributory negligence; and third, because the plaintiff and Connelly, who was engaged in operating the crane and who set the crane in motion at the time of the accident, were fellow-servants. It appears from the testimony of appellee that the foreman of the establishment directed him to learn the business of operating the crane, and for this purpose he was at work under the supervision and control of Connelly. When the necessity for the services of a machinist arose, Connelly directed the plaintiff to go over the foot-board or walk on the crane on which they were working and call the machínist. For this purpose the appellee climbed up the ladder leading from the cage from which the crane was operated to the walk above the cage, passed along that walk and called Doran, the machinist. When Doran came, he examined tile drum, which is a part of the crane that is on a higher level than the walk, and then directed the appellee to go and get some oil. The appellee started to go down the ladder leading to the cage for this purpose, and as it was so dark that he could not see plainly, he was feeling his way with his foot, when the crane was started and his foot caught in the cog-wheels and the injury of which he complains was inflicted. He did not know of the existence of the cog-wheels and could not see that they were cog-wheels on account of the place not being properly lighted. Under these circumstances, it is apparent that the question whether he was in the exercise of due care and whether the danger which resulted in the injury was a hidden one or one that was plain and obvious, were questions of fact to be determined by the jury. We are inclined to the view that the act of Connelly in starting the crane while appellee was on the walk was the act of a fellow-servant; but that was not the proximate cause of the accident. Had appellee known of the existence of the cog-wheels and the danger therefrom, the exercise of due care on his part would have avoided the injury which he received, notwithstanding the crane was started, under the circumstances shown by the evidence in this case. The proximate cause of the injury was the'failure of the defendant to acquaint appellee with the existence and location of the cogwheels. Had the place where the cog-wheels were located been properly lighted, it is apparent that their existence and the risk attendant upon stepping near them while the crane was in - operation would have been so obvious to a man of ordinary intelligence that no duty of pointing out the same would have rested upon the defendant. But it appears from the testimony of the appellee that he could not perceive the ’" heels on account of the darkness, and it was therefore a question for the jury whether facts existed which made it the duty of defendant to point the same out to him. The evidence most favorable to appellee, which is all that we can consider in disposing of this assignment of error, with the reasonable inferences to be drawn therefrom, tended to establish negligence on the part of the master in failing to warn the servant of the danger which resulted in the injury complained of, and the motion for a peremptory instruction was properly denied. In the light of the evidence for appellee, the risk was a special one which was not obvious or patent, and of which the servant was not cognizant, and it was therefore the duty of the master to notify him of the existence thereof. United States Rolling Stock Co. v. Wilder, 116 Ill. 100; Chicago and Alton Railway Co. v. Bell, 209 id. 25. Complaint is made of the action of the court in giving instruction No. 4, requested by appellee. This instruction advised the jury that it was the duty of the defendant “to explain to the plaintiff the dangers of said business,” and the only objection made to the instruction worthy of consideration is, that it was not necessary for the defendant to point out obvious and patent dangers. An instruction given on the part of the defendant, which,, as abstracted, bears no number, advised the jury that it was the duty of the plaintiff to take ordinary care to learn the dangers of his employment, and that he was required “to inform himself, and was bound to take notice of the ordinary operation of familiar natural laws and to govern himself accordingly, and that if he failed to do this, the risk was his own,” and that if the plaintiff was injured as a result of his failure to see what was apparent and open to any person using his eyes, he could not recover. We think the two instructions taken together correctly state the law, and the objection is, therefore, without merit. Wenona Coal Co. v. Holmquist, 152 Ill. 581; Beidler v. King, 209 id. 302. It is then contended that the court erred in refusing instructions numbered 3 and 4, asked by the defendant. The third rests on the hypothesis “that the plaintiff voluntarily went to work to repair the crane.” There is nothing in the evidence upon which to base such an instruction. The plaintiff’s testimony was that he was traveling over the crane, engaged in doing an errand. Appellant’s evidence indicates that he climbed out of the cage and upon the walk through mere curiosity. There was no evidence whatever that he “went to work to repair the crane.” Defendant’s refused instruction numbered 4 in substance is that if the risk was one which, under the law, would be held to be an assumed risk, it was not the duty of the defendant to instruct the plaintiff as to the danger. The proposition contained in this instruction was embodied in another given on behalf of the defendant, and there was therefore no error in refusing this one. The judgment of the Appellate Court will be affirmed. Judgment affirmed.